DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 12) in the paper filed January 11, 2021 is acknowledged.  Claims 13 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of evaluating the prior art, the Examiner has interpreted this claim as simply reciting that the sintering temperature “is less than” a melting temperature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoyer et al. (WO 2014/001332 A1), as evidenced by one or more of Reese et al. (U.S. Patent App. No. 2020/0331067 A1), Suetsuna et al. (U.S. Patent App. No. 2020/0082963 A1) and/or Sturcken et al. (U.S. Patent App. No. 2015/0371756 A1).
Regarding claim 1, Hoyer et al. disclose a magnetic body comprising an anisotropic composite material (Background – 1st paragraph) including at least a matrix material (Abstract) and magnetically aligned, ferromagnetic particles forming chains of said particles within said matrix material (Abstract and Figures 2 and 3), the chains forming percolation paths of magnetic conduction extending along a first direction (Figures 2 and 3), whereby the chains extend, each, along the first direction, while being distinct and distant from each other along a second direction that is perpendicular to the first direction (ibid).
While the Examiner deems that Hoyer et al. anticipates the claimed invention for the reasons noted above, the Examiner acknowledges that Hoyer et al. fails to explicitly teach the preamble limitation of a “magnetic core”.
However, regarding the limitation(s) “A magnetic core”, the Examiner notes that this limitation(s) preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) 
In the alternative under 35 U.S.C. 103(a), this limitation would also be obvious, as evidenced by one or more of Reese et al. (Paragraphs 0107-0108), Suetsuna et al. (at least Paragraph 0003), and/or IDS reference Sturcken et al. (Abstract and background), as these references all explicitly note that these types of aligned particle/anisotropic magnetic bodies are known for use in inductors, magnetic cores, etc., as required by the limitations in the claim.
Regarding claim 2, Hoyer et al. disclose particle sizes meeting the claimed limitations (page 7, lines 15 – 16).
Regarding claims 3 and 4, Hoyer et al. disclose using different sizes of particles which are deemed to necessarily meet the claimed limitations (page 7).
Regarding claim 6, Hoyer et al. disclose using arrangements meeting the claimed limitations (at least Figures 2 and 3), though the Examiner notes that the exact path can be clearly set by the magnetic field lines as discussed in the processing of the article by Hoyer et al. (see methodology).
Regarding claim 7, Hoyer et al. disclose a polymer matrix meeting the claimed limitations.
Regarding claim 9, Hoyer et al. disclose volume percent values deemed to anticipate, or at the very least, render obvious the claimed volume percent as a matter of routine optimization (page 6).
Regarding claims 11 and 12, these limitations are met for the reasons noted above, wherein the added limitations of claim 12 are Intended Use limitations.  The limitation(s) “is one of … device” are (an) intended use limitation(s) and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the same logic as applied to the preamble limitation applies to these intended use limitations.  The .

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoyer et al. as applied above, and further in view of Li et al. (U.S. Patent App. No. 2017/0173893 A1).
Hoyer et al. is relied upon as described above.
While Hoyer et al. disclose the option of using mixtures of particles, Hoyer et al. is not explicit that these particles qualify as “forming necking bridges” per the claimed limitations (though this appears to be an intrinsic function of mixtures of particles given the broad interpretation one can give “necking bridges”).
However, Li et al. explicitly disclose mixtures of particles of different sizes wherein the smaller particles “bridge” the larger particles (see cover Figure and relevant disclosure thereto).
It is the Examiner’s opinion that this structure is a functionally equivalent structure wherein the fine particles are mixed in a different means with the larger particles (though it seems unlikely that aligning the magnetic particles via an applied magnetic field would align these particles in a manner different than what is shown in Li et al.) and, as such are known functional equivalents in the field of aligned magnetic particles in an anisotropic matrix body, as taught by Li et al. in their Figures and disclosure.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using mixtures of magnetic particles of different sizes allows for the alignment process to utilize the smaller particles as ‘necking bridges’ between the larger particles as shown in Li et al., as the particles will all align based on the applied magnetic field and the different size particles will have different mobility given their mass relative to the force (“applied field”) applied to move them.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoyer et al. as applied above, and further in view of Pyun et al. (U.S. Patent App. No. 2009/0053512 A1).
Hoyer et al. is relied upon as described above.
Hoyer et al. fail to disclose wherein the particles are also aligned in a 2nd dimension.
However, Pyun et al. teach that single particle lines and particle lines having bordering pairs in a second direction/dimension are functional equivalents in the field of aligned magnetic particles (cover Figure and at least Paragraph 0099).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, 1-dimensionally aligned and 2-dimensionally aligned magnetic particles in a matrix are functional equivalents in the field of anisotropic magnetic materials formed by aligning magnetic particles within a matrix, as taught by Pyun et al. above.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claims 1 – 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Filippov et al. (U.S. Patent App. No. 2008/0292862 A1), as evidenced by one or more of Reese et al. (U.S. Patent App. No. 2020/0331067 A1), Suetsuna et al. (U.S. Patent App. No. 2020/0082963 A1) and/or Sturcken et al. (U.S. Patent App. No. 2015/0371756 A1).
Regarding claim 1, Filippov et al. disclose a magnetic body comprising an anisotropic composite material (Abstract) including at least a matrix material (Abstract) and magnetically aligned, ferromagnetic particles forming chains of said particles within said matrix material (Abstract and Figures 1 - 3), the chains forming percolation paths of magnetic conduction extending along a first direction (Figures 1 - 3), whereby the chains extend, each, along the first direction, while being distinct and distant from each other along a second direction that is perpendicular to the first direction (ibid).
While the Examiner deems that Filippov et al. anticipates the claimed invention for the reasons noted above, the Examiner acknowledges that Filippov et al. fails to explicitly teach the preamble limitation of a “magnetic core”.
then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the Examiner notes that this limitation does not add patentable weight to the claimed invention.
In the alternative under 35 U.S.C. 103(a), this limitation would also be obvious, as evidenced by one or more of Reese et al. (Paragraphs 0107-0108), Suetsuna et al. (at least Paragraph 0003), and/or IDS reference Sturcken et al. (Abstract and background), as these references all explicitly note that these types of aligned particle/anisotropic magnetic bodies are known for use in inductors, magnetic cores, etc., as required by the limitations in the claim.
Regarding claim 2, Filippov et al. disclose particle sizes meeting the claimed limitations (Paragraph 0046).
Regarding claims 3 and 4, Filippov et al. disclose using different sizes of particles that are deemed to necessarily meet the claimed limitations (Paragraphs 0045 - 0047).
Regarding claim 5, Filippov et al. disclose using magnetic and matrix materials that are selected specifically based on their temperature profiles and designed to have significantly different temperature profile characteristics (Paragraphs 0034, 0038, and 0049).  This includes ceramic and glass matrix materials which would have very high processing/melting temperatures compared to melting points of metals such as NiFe, etc. (e.g. ceramics typically don’t melt until well over 2000 °C).
at least Figures 1 - 3), though the Examiner notes that the exact path can be clearly set by the magnetic field lines as discussed in the processing of the article by Filippov et al. (see Paragraphs 0030 – 0032 and 0061).
Regarding claim 7, Filippov et al. disclose a glass/ceramic matrix meeting the claimed limitations, as noted above.
Regarding claim 9, Filippov et al. disclose volume percentages meeting the claimed limitations (Paragraph 0051).
Regarding claims 11 and 12, these limitations are met for the reasons noted above, wherein the added limitations of claim 12 are Intended Use limitations.  The limitation(s) “is one of … device” are (an) intended use limitation(s) and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the same logic as applied to the preamble limitation applies to these intended use limitations.  The claims are either anticipated by the Filippov et al. disclosure of the magnetic body, or at the very least, rendered obvious as evidenced by the art that shows these types of anisotropic magnetic bodies are well established as known for use in inductors, transformers, etc.

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Filippov et al. as applied above, and further in view of Li et al. (U.S. Patent App. No. 2017/0173893 A1).
Filippov et al. is relied upon as described above.
While Filippov et al. disclose the option of using mixtures of particles, Filippov et al. is not explicit that these particles qualify as “forming necking bridges” per the claimed limitations (though this appears to be an intrinsic function of mixtures of particles given the broad interpretation one can give “necking bridges”).
However, Li et al. explicitly disclose mixtures of particles of different sizes wherein the smaller particles “bridge” the larger particles (see cover Figure and relevant disclosure thereto).
though it seems unlikely that aligning the magnetic particles via an applied magnetic field would align these particles in a manner different than what is shown in Li et al.) and, as such are known functional equivalents in the field of aligned magnetic particles in an anisotropic matrix body, as taught by Li et al. in their Figures and disclosure.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using mixtures of magnetic particles of different sizes allows for the alignment process to utilize the smaller particles as ‘necking bridges’ between the larger particles as shown in Li et al., as the particles will all align based on the applied magnetic field and the different size particles will have different mobility given their mass relative to the force (“applied field”) applied to move them.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Filippov et al. as applied above, and further in view of Pyun et al. (U.S. Patent App. No. 2009/0053512 A1).
Filippov et al. is relied upon as described above.
Filippov et al. fail to disclose wherein the particles are also aligned in a 2nd dimension.
However, Pyun et al. teach that single particle lines and particle lines having bordering pairs in a second direction/dimension are functional equivalents in the field of aligned magnetic particles (cover Figure and at least Paragraph 0099).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, 1-dimensionally aligned and 2-dimensionally aligned magnetic particles in a matrix are functional equivalents in the field of anisotropic magnetic materials formed by aligning magnetic particles within a matrix, as taught by Pyun et al. above.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art teach a wide variety of materials for the matrix for use in fixing the aligned, anisotropic magnetic bodies – including glass, ceramics, polymers, etc., the prior art of record fails to teach or render obvious the use of a paramagnetic matrix material as the binder/fixing matrix when using magnetic particles aligned as required by the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 2, 2021